DeNny, J.
It appears on the face of the record that a compulsory reference was ordered without first disposing of the pleas in bar. This was error and the appellees so concede. Grady v. Parker, 230 N.C. 166, 52 S.E. 2d 273; Ward v. Sewell, 214 N.C. 279, 199 S.E. 28; Graves v. Pritchett, 207 N.C. 518, 177 S.E. 641; McIntosh N. C. Prac. and Proc., section 523, p. 564.
Furthermore, the issues involved and the relief sought in this action, do not appear to be such as to justify or support an order of reference pursuant to the provisions of the statute, G.S. 1-189.
*310The order of reference will be vacated and tbe cause remanded for further proceedings in accord with the rights of the respective parties.
Error and remanded.